The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Formal Matters
Claims 1-20 are pending and under examination.  
	
Priority
The instant application is a continuation of 16/241102 filed on 1/7/2019, which is a continuation of US 15/423,388 filed on 2/2/2017, which is a continuation of US application 15/210,760 filed on 07/14/2016, which is a continuation of international application PCT/US2015/064403 filed on 12/08/2015, which claims priority from US provisional application 62/088901 filed on 12/08/2014.  

Information Disclosure Statements
	The information disclosure statement filed on 06/03/2022 has been considered by the examiner.  

Objections and Rejections Withdrawn
	The objection over claims 4, 10 and 12 is withdrawn per applicant’s corrections. 
	
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adjei WO 2013/128276 (cited in applicant’s IDS), Duman et al (Depression, 2012, volume 338, pages 68-72), and Wright US PGPub 2003/0068375.  
In regards to the wherein clause “wherein the dosage form demonstrates an immediate release profile of the active pharmaceutical ingredient when administered to a human in therapeutic doses, and an extended release profile of the active pharmaceutical ingredient when administered to a human in supratherapeutic doses”, as Adjei provides for limitations of the formulation of claim 1 (core with less than 10% by weight of drug) and the use of various pharmaceutical ingredients (which can also extend to anti-depressants, ketamine and esketamine of the prior art), it will be expected to perform this functionality.  
Adjei teaches tamper resistant immediate release formulations that are resistant to tampering and abuse (title and abstract and paragraph 1).  Adjei teaches compressed tablet form (paragraph 107).  Adjei teaches a plurality of particles each having an active agent/drug and a material sensitive to pH and the plurality of particles being dispersed in a matrix with a gelling agent (claims 1-3 of Adjei).  Adjei teaches the core comprising an inert excipient layered with an active agent (overcoated with the active agent) (claim 7 of Adjei).  Adjei teaches that the coating comprises the active agent dispersed in a material sensitive to acidic pH where the polymer is a soluble in a pH of between 1 and 5 (claims 10-12 of Adjei).  Adjei teaches the pH sensitive polymer being less soluble in a pH range of between 6 and 8.5 than a pH range of between about 1 and about 5 (claims 12-15 of Adjei, also paragraph 77 of Adjei).  Adjei teaches the polymer as a polyacrylate, a polysaccharide and/or an ion exchange resin (claims 16-18 of Adjei).  Adjei teaches the active agent being an opioid agonist such as codeine, morphine, oxycodone, oxymorphone and others (claims 38 and 39 of Adjei, also see paragraph 114).  Adjei teaches non-opioid analgesics such as acetaminophen, aspirin or ibuprofen (claim 41 of Adjei, also paragraph 119).  Aspirin and ibuprofen are NSAIDs.  Adjei teaches the optional inclusion of an aversive agent from the group of emetics, antagonists, bittering agents, irritants or mixtures thereof (claims 42-44 of Adjei).  Therefore, an antagonist is not necessary in the composition of Adjei and neither are any other aversives.  Adjei teaches dosage forms having particles with an opioid agonist and a material sensitive to acidic pH with the particles dispersed in a matrix with a gelling agent (claim 68 of Adjei).  Adjei teaches gelling agents including sugars, sugar derived alcohols, starch and starch derivatives, cellulose derivatives, carbomers, polyethylene glycol, and others (claims 90 and 24 of Adjei, also paragraphs 84-87).  Adjei teaches a core having an inert excipient layered with a coating comprising a mixture of the first and second active agent and teaches layering on the material sensitive to pH (paragraph 76).  Adjei teaches the core being a microcrystalline cellulose bead or a sugar sphere (paragraph 142).  Adjei teaches layering a core of inert excipients with the coating comprising the active agent, so no drug has to be in the core in an embodiment (paragraph 143).  Adjei teaches that another coating may be a film coat of a pH sensitive material (paragraph 73).  Adjei teaches treating patients for pain and other conditions (paragraphs 146-147).  Adjei provides for less abuse of the drugs (paragraphs 6, 7 and 10).  As potential for abuse/misuse is reduced, the potential for overdose is reduced.  Adjei teaches coating MCC (microcrystalline cellulose, a synthetic cellulose) spheres with a drug/excipient layer and then forming them into a tablet with excipients including gelling agents (starch) (example 2, tables 2A and 2B of Adjei).  Adjei teaches 1% of starch (gelling agent) in table 2B for the tablet matrix.  Adjei teaches materials sensitive to acidic pH including butyl methacrylate and dimethylaminoethyl methacrylate (claim 89 of Adjei).  Adjei teaches that the dosage form mixed with distilled water prevents or reduces its ability to be taken into a syringe (paragraphs 18 and 19, also see paragraph 110).  Adjei teaches the release of drug from the dosage form in acidic solutions (paragraphs 16 and 17).  Adjei teaches tablets or capsules (paragraph 15).  Adjei teaches disintegrants in the matrix (claim 4) including crosslinked sodium carboxymethylcellulose, starch, sodium starch glycolate and crosslinked polyvinylpyrrolidone (claim 30 of Adjei and paragraph 88).  Adjei teaches 5% of crospovidone (disintegrant) in the composition of table 2B.  Adjei teaches compositions with 1.22% of naloxone (drug) and 1% hydroxyethylcellulose (table 1B of Adjei) and 1.22% of naloxone (drug) and 10% hydroxyethylcellulose (gelling agent) (table 1E of Adjei).  Adjei teaches 1.22% of Naloxone in a composition with 2.5% of Guar gum (gelling agent) (table 1G).  Adjei teaches the amount of the gelling agent in the dosage form being from 0.25% to 10% w/w of the dosage form (total) (claim 62 of Adjei).  Adjei teaches releasing at least about 85% by weight of drug in 60 minutes in a 0.1 N HCl solution and also teaches releasing at least about 98% by weight of the drug in 60 minutes (paragraph 17).  Therefore, Adjei provides for an immediate release profile and an extended release profile as defined by instant claim 24- (immediate release being not less than 90% of API released in 60 minutes and extended release being not more than 95% released in 60 minutes).  Adjei teaches local and general anesthetics (paragraph 113).  See other claims of Adjei.  Table 3B of Adjei provides for a tablet where all the drug present is coated around the MCC cores (no free drug in the matrix).  Adjei teaches a dosage form that is resistant to parenteral and intranasal abuse (paragraphs 6-8 and claims 26-27 of Adjei). Adjei allows for atypical anti-depressants, and thus, for treatment of depression by its dosage forms (paragraph 113). 
Adjei does not teach the cores having a gelling agent in the claims of groups of gelling agent and the ketamine, esketamine (an S-enantiomer of ketamine) or isotopically enriched compound thereof.  Adjei does not teach waxes. 
Duman teaches ketamine as a therapeutic for depression (abstract).  
Wright teaches a pharmaceutical formulation containing gelling agent (title and abstract and claim 1 of Wright).  Wright teaches gelling agents including sugars, sugar alcohols, cellulose derivatives, gums, surfactants, emulsifying agents and mixtures thereof (claim 15 of Wright).  A gelling agent is one aversive agent and the inventive concept of Wright (see paragraph 30 and paragraph 49 regarding gelling agents).  The compositions of Wright can include only the gelling agent as the aversive.   Wright teaches opioid drugs including codeine and others (claim 37 of Wright).  Wright indicates formulations to provide faster release and immediate release formulations (paragraph 127 of Wright and paragraph 80).  Wright teaches spheroids, granules or multiparticulates comprising opioid analgesic, one or more aversive agents (gelling agent is a choice) and about 2% to about 25% of sustained release carrier such as alkylcelluloses like ethylcellulose and acrylic polymer (paragraph 133, also see paragraphs 85 and 86).  Wright teaches hydrophobic materials for the composition including various cellulose compounds (see paragraph 65-68).  Wright teaches gelling agent to opioid agonist ratios of from about 1:40 to about 40:1 by weight.  Wright provides for ketamine as a non-opioid drug that can be added into the composition (paragraphs 177 and 180).  Wright teaches imparting a viscosity to the composition to help avoid parenteral or nasal administration (abstract).  Wright teaches abuse deterrence with injection and inhalation (paragraphs 20-23).  Wright teaches waxes like fatty alcohols, fatty acids, synthetics and others (paragraphs 98-99).  Wright teaches disintegrating agents (paragraph 76).  Wright teaches a fatty acid wax selected from the group consisting of mono-, di- and triglycerides of saturated, natural fatty acids of the chain length C 12 to C18 (paragraph 169, compounds of instant claim 11 are such glycerides).  
One of ordinary skill in the art at the time of instant filing would have been able to produce the instant invention based on the teachings of the prior art.  Each reference teaches a composition for delivering analgesic agents (see MPEP 2144.06).  Each reference provides for gelling agents in opioid formulations to thicken a liquid so it cannot be taken into a syringe, while Adjei provides for a pH-sensitive film with pH-sensitive polymer indicated in the instant claims.  As the claim indicates "a core comprising a gelling polymer", a core could represent a core comprising a gelling polymer as an aversive agent as taught by Wright.  Therefore, it was obvious to one of ordinary skill in the art at the time of instant filing to combine the instantly claimed ingredients into the form of the instantly claimed dosage form and providing an abuse deterrent formulation.  Duman and Wright provides for ketamine as a non-opioid in the formulations where ketamine is a known anesthetic compound.  In regards, to gelling a formulation so that it cannot be injected or by nasal insufflation, Adjei provides for the abilities of its formulation to gel liquids.  

Response to Applicant’s Arguments regarding the Rejection under USC 103
	Applicant argues that the property is not provided by the combination of the references and cannot be considered inherent.  However, it is noted that applicant’s definitions of “immediate release” and “extended release” allow for breadth that would be substantially overlapping.  Immediate release may be at least 75, 80 or 90 weight percent of the total amount of API in a solution of suitable pH with 240 minutes (4 hours of time), less than 90 minutes, or less than 60, 30, 15, or 5 minutes (paragraph 65 of instant specification).  Extended release is indicated as not more than 95% release of API at 60 minutes (paragraph 66 of instant specification).   Since immediate release can release amounts 95% or less in a 60 minute period, there is no clear distinction between immediate and extended release.  Note that Adjei had taught “Adjei teaches releasing at least about 85% by weight of drug in 60 minutes in a 0.1 N HCl solution and also teaches releasing at least about 98% by weight of the drug in 60 minutes (paragraph 17)”, which was noted in the rejection under USC 103.  Thus, the current claim reads on the prior art for both allowing for immediate and extended release based on definitions of the instant specification.  The prior art including Adjei also provides for use of gelling polymers in drug formulations, which appear to be one of the factors affecting drug release.  Applicant may refine the release aspects in the claim in a manner that more accurately provides the intended difference between immediate and the extended release that occurs with supratherapeutic dose. 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 9757371. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form having core-shell particles wherein the core includes a gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic, at least one film layer comprising a film forming polymer and a matrix comprising a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US Patent ‘371 overlap in scope.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent 10201505. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form having core-shell particles wherein the core includes a gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic, at least one film layer comprising a film forming polymer and a matrix comprising a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US Patent ‘505 overlap in scope.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10888528. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form having core-shell particles wherein the core includes a gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic, at least one film layer comprising a film forming polymer and a matrix comprising a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US Patent ‘528 overlap in scope.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent 10568881. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form having core-shell particles wherein the core includes a gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic, at least one film layer comprising a film forming polymer and a matrix comprising a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US Patent ‘881 overlap in scope.  


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 11324707. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form having core-shell particles wherein the core includes a gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic, at least one film layer comprising a film forming polymer and a matrix comprising a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US Patent ‘707 overlap in scope.  

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 11207318. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form having core-shell particles wherein the core includes a gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic, at least one film layer comprising a film forming polymer and a matrix comprising a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US Patent ‘318 overlap in scope.  

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17527528 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both copending applications is toward a similar immediate release abuse deterrent dosage form tablets with gelling polymer, an active pharmaceutical layer surrounding the core having a narcotic analgesic and a disintegrant and a gelling polymer.   Therefore, the claims of the instant application and US copending ‘528 overlap in scope.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant does not argue the double patenting rejections or file terminal disclaimers at this time.  Therefore, these rejections are maintained.  
	 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/
Examiner, Art Unit 1613